Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered October 17, 1994, which convicted defendant, upon his pleas of *418guilty, of robbery in the first degree and criminal sale of a controlled substance in the third degree and sentenced him to consecutive terms of 3 to 9 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to concurrent terms of 3 to 9 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur—Murphy, P. J., Sullivan, Kupferman, Ross and Williams, JJ.